PER CURIAM.
This cause is before us on appeal from a final judgment on remand, increasing the former husband’s monthly child support obligation. The former wife contends that the increase in child support should have been made retroactive to the date of the original final order. On cross appeal, the former husband contends that award should not have been increased.
We affirm. as to the increase in child support. However, the circumstances justifying the increased award existed on the date of the original final order. We therefore reverse and remand with instructions to make the award retroactive to the date of the original final order.
BOOTH, MINER and WOLF, JJ., concur.